—Orders of disposition, Family Court, New York *87County (Rhoda Cohen, J.), entered on or about November 7, 1996, which, to the extent appealed from as limited by the brief, upon a fact-finding determination that respondent father had permanently neglected the subject children, terminated respondent’s parental rights with respect to the children, and granted custody and guardianship of them to the Commissioner of Social Services and petitioner agency for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that respondent father permanently neglected the subject children by failing to plan for their future for more than a year after the children were placed with the agency despite the diligent efforts of petitioner agency to strengthen and encourage the parental relationship (see, Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142-143). Although encouraged to do so, respondent-appellant failed within the statutorily relevant time frame to complete a parenting skills class.
Under all the relevant circumstances, the agency proved, by a fair preponderance of the evidence, that it was in the best interests of the children that respondent-appellant’s parental rights be terminated and the children be freed for adoption (see, Matter of Star Leslie W., supra, at 147-148).
We have considered respondent-appellant’s remaining contention and find it unavailing. Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Andrias, JJ.